 In the Matter ofTHE.OHIO OILCOMPANYandOn.WORKERS INTER-NATIONALUNION, C. I.O.Case No. 14-R-1007.-Decided September 29, 19!4.Mr. William K. Tell,of Findlay, Ohio, andMr. Joseph F. Diver,of M trshall, Ill., for the Company.Mr. Lawrence L. Meskimen,of Robinson, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union,C. I. 0., herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofThe Ohio Oil Company, Robinson, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Keith W. Blinn, Trial Examiner.Said hearing was held at Robinson, Illinois, on August 12, 1944.TheCompany and the Union appeared at and participated, in the.-hearing.tAll parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.During the course of the hearing the Company moved todismiss the petition.The Trial Examiner reserved ruling thereon.The motion is hereby denied.The 'T'rial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF- FACTI.THE BUSINESS OF THE COMPANYThe Ohio Oil Companyis anOhio corporationengaged in the busi-ness of refining,transporting,and marketing 'of oil and petroleumIAlthoughInternational Union of Operating Engineers was served with Notice of Hear-ing, it did not appear.58 N. L. it. B., No. 131.644 THE OHIO OILCOMPANY645in 18 States.We are here concerned with its District 3 located in thevicinity of Robinson, Illinois.During 1943 the Company purchasedsupplies for its Illinois operations valued in excess of $150,000, over50 percent of which was shipped to it from points outside the State ofIllinois.During the same period the Company sold products fromits Illinois operations valued in excess of $150,000, over 50 percent ofwhich was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn June 1, 1944, the Union requested recognition as the collectivebargaining representative of employees in District 3.The Companydeclined to recognize the Union until it had been certified by the Board:A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unioncbntends that all production and maintenance employeesin District 3 of the Production Department of the Company, excludingsupervisory, clerical, and plant protection employees, constitute a unitappropriate for the purposes of collective bargaining.The Ccimpanycontends that the employees in Districts 2, 3, and 8 of the ProductionDepartment together constitute an appropriate unit.For the purposes of convenience and supervision the Company di-vides its operations into geographical areas known as districts.Al-though the Company has one district superintendent for Districts2, 3, and 8, each of the districts is under a separate foreman.Rates ofpay and working conditions are similar in all districts. Interchange2The statement discloses that the Union submitted applications for membership bearingthe apparently genuine signatures of 37 persons whose names appeared on the Company'sJune,15, 1944, pay roll.The said pay roll listed appro\imately 84 employees in the appro-priate'Chit- 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees between districts is infrequent.The Union has limitedits organizational activities to employees in District 3 and has not at-tempted to organize employees in Districts 2 and 8. The Board hasrecently held that the employees in the Bridgeport Division of theCompany constitute an appropriate bargaining unit.3We are of theopinion that the extent to which the Union has organized the employeesof the Company and the administrative set-up of the Company indicate.the feasibility of a district unit at thistime.We find, therefore, thatsuch a unit is appropriate.We find that all maintenance and production employees in District3 of the Production Department of the Company, excluding clericaland plant-protection employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATiON^`OF RF.PIFESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during the _pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in,the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ohio Oil Com-pany, Robinson, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fourteenth Region,,acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidsMatter ofThe OhioOilCompany,55 N L R. B. 705. THE OHIO OIL COMPANY647pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the-armed forces of the UnitedStates who present themselves in person at-the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-,mine whether or not they desire to be represented by Oil Workers In-ternationalUnion, affiliatedwith the Congress of IndustrialOrganizations, for the purposes of collective bargaining.